Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 1 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 2 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 3 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 4 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 5 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 6 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 7 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 8 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 9 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 10 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 11 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 12 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 13 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 14 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 15 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 16 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 17 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 18 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 19 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 20 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 21 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 22 of 23
Case 15-22841-ABA   Doc 38-4 Filed 06/05/20 Entered 06/05/20 11:32:54   Desc
                           Exhibit Page 23 of 23
